Name: Commission Delegated Regulation (EU) NoÃ 1391/2013 of 14Ã October 2013 amending Regulation (EU) NoÃ 347/2013 of the European Parliament and of the Council on guidelines for trans-European energy infrastructure as regards the Union list of projects of common interest
 Type: Delegated Regulation
 Subject Matter: European construction;  energy policy
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/28 COMMISSION DELEGATED REGULATION (EU) No 1391/2013 of 14 October 2013 amending Regulation (EU) No 347/2013 of the European Parliament and of the Council on guidelines for trans-European energy infrastructure as regards the Union list of projects of common interest THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 347/2013 of the European Parliament and of the Council of 17 April 2013 on guidelines for trans-European energy infrastructure and repealing Decision No 1364/2006/EC and amending Regulations (EC) No 713/2009, (EC) No 714/2009 and (EC) No 715/2009 (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EU) No 347/2013 sets out a new framework for infrastructure planning and project implementation for the period up to 2020 and beyond. It identifies nine strategic geographic infrastructure priority corridors in the domains of electricity, gas and oil, and three Union-wide infrastructure priority areas for electricity highways, smart grids and carbon dioxide transportation networks, and establishes a transparent and inclusive process to identify concrete projects of common interest (PCIs). Projects labelled as PCIs will benefit from accelerated and streamlined permit granting procedures, better regulatory treatment and  where appropriate  financial support under the Connecting Europe Facility (CEF). (2) Pursuant to Article 3(4) of Regulation (EU) No 347/2013, the Commission is to be empowered to adopt delegated acts to establish the Union list of PCIs (Union list) on the basis of the regional lists adopted by the decision-making bodies of the Regional Groups as established under that Regulation. (3) Project proposals submitted for inclusion in the first Union list of PCIs were assessed by the Regional Groups established under Regulation (EU) No 347/2013 and composed of representatives of the Member States, national regulatory authorities, transmission system operators (TSOs), as well as the Commission, the Agency for the Cooperation of Energy Regulators (the Agency) and the European Network of Transmission System Operators for Electricity and Gas (ENTSO-E and ENTSOG). (4) In the context of the work of the Regional Groups, organisations representing relevant stakeholders, including producers, distribution system operators, suppliers, consumers, and organisations for environmental protection, were consulted. (5) The draft regional lists were agreed upon during a meeting at technical level, comprising representatives of the Commission and of the relevant Member States, on 13 July 2013. Following an opinion by the Agency on the draft regional lists submitted on 17 July 2013, the final regional lists were adopted by the decision-making bodies of the Regional Groups on 24 July 2013. All of the proposed projects obtained the approval of the Member States to which territory they relate, in accordance with Article 172 of the TFEU and with Article 3(3)(a) of Regulation (EU) No 347/2013. (6) The Union list of PCIs is based on the final regional lists. One project had to be removed from the list due to on-going discussions on the designation of Natura 2000 sites. (7) The projects on this first Union list of PCIs were assessed against, and found to meet, the criteria for projects of common interest set out in Article 4 of Regulation (EU) No 347/2013. (8) Cross-regional consistency was ensured, taking into account the opinion of the Agency submitted on 17 July 2013. (9) The PCIs are listed according to the order of the priority corridors set out in Annex I of Regulation (EU) No 347/2013. The list does not contain any ranking of projects. (10) PCIs are either listed as stand-alone PCIs or as part of a cluster of several PCIs. Some PCIs have been clustered because of their interdependent, potentially competing or competing nature (2). All PCIs are subject to the same rights and obligations established by Regulation (EU) No 347/2013. (11) The Union list contains PCIs in different stages of their development. Some are still in the early phases, i.e. the pre-feasibility, feasibility or assessment phases. In those cases, studies are still needed to demonstrate that the projects are technically and economically viable, and that they are compliant with Union legislation, and with Union environmental legislation in particular. In this context, potential impacts on the environment should be adequately identified, assessed and avoided or mitigated. (12) The inclusion of projects in the Union list of PCIs, in particular of those still in the early phases, is without prejudice to the outcome of relevant environmental assessment and permitting procedures. Projects not in compliance with Union legislation should be removed from the Union list of PCIs. The implementation of the PCIs, including their compliance with EU legislation, should be monitored at national level and pursuant to Article 5 of Regulation (EU) No 347/2013. (13) Pursuant to Article 3(4) of Regulation (EU) No 347/2013, the Union list is to take the form of an annex to that Regulation. (14) Regulation (EU) No 347/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 An Annex VII is added to Regulation (EU) No 347/2013 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 25.4.2013, p. 39. (2) As explained in the Annex. ANNEX The following annex is added to Regulation (EU) No 347/2013: ANNEX VII Union list of projects of common interest ( union list ), referred to in Article 3(4) A. The Commission applied the following principles when establishing the Union list: 1. Clusters of PCIs Some PCIs form part of a cluster because of their interdependent, potentially competing or competing nature. The following principles were applied for the clustering of PCIs:  A cluster of interdependent PCIs is defined as a Cluster X including the following PCIs . Clusters of interdependent projects have been formed to identify those projects which are all needed to address the same bottleneck across country borders and which provide synergies if realised together. In this case, all projects have to be implemented to realise the Union-wide benefits.  A cluster of potentially competing PCIs is defined as a Cluster X including one or more of the following PCIs . Clusters of potentially competing projects reflect uncertainty around the extent of the bottleneck across country borders. In this case, not all of the PCIs contained in the clusters have to be implemented. It is left to the market whether all, several or one of the projects go ahead, subject to the necessary planning, permitting and regulatory approvals. The need for the projects shall be reassessed in the subsequent PCI identification process, including with regard to the capacity needs.  A cluster of competing PCIs is defined as a Cluster X including one of the following PCIs . Clusters of competing projects address the same bottleneck across country borders. However, the extent of the bottleneck is more certain than in the second case above and it is therefore clear that only one of the PCIs has to be implemented. It is left to the market which one of the projects goes ahead, subject to the necessary planning, permitting and regulatory approvals. Where necessary, the need for the projects shall be reassessed in the subsequent PCI identification process. All PCIs are subject to the same rights and obligations established by Regulation (EU) No 347/2013. 2. Treatment of substations, back-to-back stations and compressor stations Substations and back-to-back stations in electricity and compressor stations in gas are considered as part of the PCIs and are not mentioned explicitly, if they are geographically located on the transmission line. If they are placed in a different location, they are explicitly mentioned. These items are subject to the rights and obligations of Regulation (EU) No 347/2013. B. Union list of projects of common interest: 1. Priority corridor Northern Seas offshore grid ( NSOG ) No Definition 1.1. Cluster Belgium  United Kingdom between Zeebrugge and Canterbury [currently known as the NEMO project] including the following PCIs: 1.1.1. Interconnection between Zeebrugge (BE) and the vicinity of Richborough (UK) 1.1.2. Internal line between the vicinity of Richborough and Canterbury (UK) 1.1.3. Internal line between Dungeness to Sellindge and Sellindge to Canterbury (UK) 1.2. PCI Belgium  two grid-ready offshore hubs connected to the onshore substation Zeebrugge (BE) with anticipatory investments enabling future interconnections with France and/or UK 1.3. Cluster Denmark  Germany between Endrup and BrunsbÃ ¼ttel including the following PCIs: 1.3.1. Interconnection between Endrup (DK) and NiebÃ ¼ll (DE) 1.3.2. Internal line between BrunsbÃ ¼ttel and NiebÃ ¼ll (DE) 1.4. Cluster Denmark  Germany between KassÃ ¶ and Dollern including the following PCIs: 1.4.1. Interconnection between KassÃ ¶ (DK) and Audorf (DE) 1.4.2. Internal line between Audorf and Hamburg/Nord (DE) 1.4.3. Internal line between Hamburg/Nord and Dollern (DE) 1.5. PCI Denmark  Netherlands interconnection between Endrup (DK) and Eemshaven (NL) 1.6. PCI France  Ireland interconnection between La Martyre (FR) and Great Island or Knockraha (IE) 1.7. Cluster France-United Kingdom interconnections, including one or more of the following PCIs: 1.7.1. France  United Kingdom interconnection between Cotentin (FR) and the vicinity of Exeter (UK) [currently known as FAB project] 1.7.2. France  United Kingdom interconnection between Tourbe (FR) and Chilling (UK) [currently known as the IFA2 project] 1.7.3. France  United Kingdom interconnection between Coquelles (FR) and Folkestone (UK) [currently known as the ElecLink project] 1.8. PCI Germany  Norway interconnection between Wilster (DE) and Tonstad (NO) [currently known as the NORD.LINK project] 1.9. Cluster connecting generation from renewable energy sources in Ireland to United Kingdom, including one or more of the following PCIs: 1.9.1. Ireland  United Kingdom interconnection between Co. Offaly (IE), Pembroke and Pentir (UK) 1.9.2. Ireland  United Kingdom interconnection between Coolkeeragh  Coleraine hubs (IE) and Hunterston station, Islay, Argyll and Location C Offshore Wind Farms (UK) 1.9.3. Ireland  United Kingdom interconnection between the Northern hub, Dublin and Codling Bank (IE) and Trawsfynyd and Pembroke (UK) 1.9.4. Ireland  United Kingdom interconnection between the Irish midlands and Pembroke (UK) 1.9.5. Ireland  United Kingdom interconnection between the Irish midlands and Alverdiscott, Devon (UK) 1.9.6. Ireland  United Kingdom interconnection between the Irish coast and Pembroke (UK) 1.10. PCI Norway  United Kingdom interconnection 1.11. Cluster of electricity storage projects in Ireland and associated connections to United Kingdom, including one or more of the following PCIs: 1.11.1. Hydro-pumped storage in North West Ireland 1.11.2. Ireland  United Kingdom interconnection between North West Ireland (IE) and Midlands (UK) 1.11.3. Hydro-pumped (seawater) storage in Ireland  Glinsk 1.11.4. Ireland  United Kingdom interconnection between Glinsk, Mayo (IE) and Connahs Quai, Deeside (UK) 1.12. PCI compressed air energy storage in United Kingdom  Larne 2. Priority corridor North-South electricity interconnections in Western Europe ( NSI West Electricity ) No Definition 2.1. PCI Austria internal line between Westtirol and Zell-Ziller (AT) to increase capacity at the AT/DE border 2.2. Cluster Belgium  Germany between Lixhe and Oberzier [currently known as the ALEGrO project] including the following PCIs: 2.2.1. Interconnection between Lixhe (BE) and Oberzier (DE) 2.2.2. Internal line between Lixhe and Herderen (BE) 2.2.3. New substation in Zutendaal (BE) 2.3. Cluster Belgium  Luxembourg capacity increase at the BE/LU border including the following PCIs: 2.3.1. Coordinated installation and operation of a phase-shift transformer in Schifflange (LU) 2.3.2. Interconnection between Aubange (BE) and Bascharage/Schifflange (LU) 2.4. PCI France  Italy interconnection between Codrongianos (IT), Lucciana (Corsica, FR) and Suvereto (IT) [currently known as the SA.CO.I. 3 project] 2.5. Cluster France  Italy between Grande Ile and Piossasco, including the following PCIs: 2.5.1. Interconnection between Grande Ile (FR) and Piossasco (IT) [currently known as Savoie-Piemont project] 2.5.2. Internal line between Trino and Lacchiarella (IT) 2.6. PCI Spain internal line between Santa Llogaia and BescanÃ ³ (ES) to increase capacity of the interconnection between BescanÃ ³ (ES) and Baixas (FR) 2.7. PCI France  Spain interconnection between Aquitaine (FR) and the Basque country (ES) 2.8. PCI Coordinated installation and operation of a phase-shift transformer in Arkale (ES) to increase capacity of the interconnection between Argia (FR) and Arkale (ES) 2.9. PCI Germany internal line between Osterath and Philippsburg (DE) to increase capacity at Western borders 2.10. PCI Germany internal line between BrunsbÃ ¼ttel-GrÃ ¿Ã ²gartach and Wilster-Grafenrheinfeld (DE) to increase capacity at Northern and Southern borders 2.11. Cluster Germany  Austria  Switzerland capacity increase in Lake Constance area including the following PCIs: 2.11.1. Interconnection between border area (DE), Meiningen (AT) and RÃ ¼thi (CH) 2.11.2. Internal line in the region of point Rommelsbach to Herbertingen, Herbertingen to Tiengen, point Wullenstetten to point Niederwangen (DE) and the border area DE-AT 2.12. PCI Germany  Netherlands interconnection between Niederrhein (DE) and Doetinchem (NL) 2.13. Cluster Ireland  United Kingdom (Northern Ireland) interconnections, including one or more of the following PCIs: 2.13.1. Ireland  United Kingdom interconnection between Woodland (IE) and Turleenan (UK  Northern Ireland) 2.13.2. Ireland  United Kingdom Interconnection between Srananagh (IE) and Turleenan (UK  Northern Ireland) 2.14. PCI Italy  Switzerland interconnection between Thusis/Sils (CH) and Verderio Inferiore (IT) 2.15. Cluster Italy  Switzerland capacity increase at IT/CH border including the following PCIs: 2.15.1. Interconnection between Airolo (CH) and Baggio (IT) 2.15.2. Upgrade of Magenta substation (IT) 2.15.3. Internal line between Pavia and Piacenza (IT) 2.15.4. Internal line between Tirano and Verderio (IT) 2.16. Cluster Portugal capacity increase at PT/ES border including the following PCIs: 2.16.1. Internal line between Pedralva and Alfena (PT) 2.16.2. Internal line between Pedralva and Vila Fria B (PT) 2.16.3. Internal line between Frades B, Ribeira de Pena and Feira (PT) 2.17. PCI Portugal  Spain interconnection between Vila Fria  Vila do Conde  Recarei (PT) and Beariz  FontefrÃ ­a (ES) 2.18. PCI capacity increase of hydro-pumped storage in Austria  Kaunertal, Tyrol 2.19. PCI hydro-pumped storage in Austria  Obervermuntwerk II, Vorarlberg province 2.20. PCI capacity increase of hydro-pumped storage in Austria  Limberg III, Salzburg 2.21. PCI hydro-pumped storage in Germany  Riedl 3. Priority corridor North-South electricity interconnections in Central Eastern and South Eastern Europe ( NSI East Electricity ) No Definition 3.1. Cluster Austria  Germany between St. Peter and Isar including the following PCIs: 3.1.1. Interconnection between St. Peter (AT) and Isar (DE) 3.1.2. Internal line between St. Peter and Tauern (AT) 3.1.3. Internal line between St. Peter and Ernsthofen (AT) 3.2. Cluster Austria  Italy between Lienz and Veneto region including the following PCIs: 3.2.1. Interconnection between Lienz (AT) and Veneto region (IT) 3.2.2. Internal line between Lienz and Obersielach (AT) 3.2.3. Internal line between Volpago and North Venezia (IT) 3.3. PCI Austria  Italy interconnection between Nauders (AT) and Milan region (IT) 3.4. PCI Austria  Italy interconnection between Wurmlach (AT) and Somplago (IT) 3.5. Cluster Bosnia and Herzegovina  Croatia between Banja Luka and Lika including the following PCIs: 3.5.1. Interconnection between Banja Luka (BA) and Lika (HR) 3.5.2. Internal lines between Brinje, Lika, Velebit and Konjsko (HR) 3.6. Cluster Bulgaria capacity increase with Greece and Romania including the following PCIs: 3.6.1. Internal line between Vetren and Blagoevgrad (BG) 3.6.2. Internal line between Tsarevets and Plovdiv (BG) 3.7. Cluster Bulgaria  Greece between Maritsa East 1 and N. Santa including the following PCIs: 3.7.1. Interconnection between Maritsa East 1 (BG) and N. Santa (EL) 3.7.2. Internal line between Maritsa East 1 and Plovdiv (BG) 3.7.3. Internal line between Maritsa East 1 and Maritsa East 3 (BG) 3.7.4. Internal line between Maritsa East 1 and Burgas (BG) 3.8. Cluster Bulgaria  Romania capacity increase including the following PCIs: 3.8.1. Internal line between Dobrudja and Burgas (BG) 3.8.2. Internal line between Vidino and Svoboda (BG) 3.8.3. Internal line between Svoboda (BG) and the splitting point of the interconnection Varna (BG) - Stupina (RO) in BG 3.8.4. Internal line between Cernavoda and Stalpu (RO) 3.8.5. Internal line between Gutinas and Smardan (RO) 3.8.6. Internal line between Gadalin and Suceava (RO) 3.9. Cluster Croatia  Hungary  Slovenia between Ã ½erjavenec/Heviz and Cirkovce including the following PCIs: 3.9.1. Interconnection between Ã ½erjavenec (HR)/Heviz (HU) and Cirkovce (SI) 3.9.2. Internal line between DivaÃ a and BeriÃ evo (SI) 3.9.3. Internal line between BeriÃ evo and Podlog (SI) 3.9.4. Internal line between Podlog and Cirkovce (SI) 3.10. Cluster Israel  Cyprus  Greece between Hadera and Attica region [currently known as the euro Asia Interconnector] including the following PCIs: 3.10.1. Interconnection between Hadera (IL) and Vasilikos (CY) 3.10.2. Interconnection between Vasilikos (CY) and Korakia, Crete (EL) 3.10.3. Internal line between Korakia, Crete and Attica region (EL) 3.11. Cluster Czech Republic internal lines to increase capacity at North-Western and Southern borders including the following PCIs: 3.11.1. Internal line between Vernerov and Vitkov (CZ) 3.11.2. Internal line between Vitkov and Prestice (CZ) 3.11.3. Internal line between Prestice and Kocin (CZ) 3.11.4. Internal line between Kocin and Mirovka (CZ) 3.11.5. Internal line between Mirovka and Cebin (CZ) 3.12. PCI internal line in Germany between LauchstÃ ¤dt and Meitingen to increase capacity at Eastern borders 3.13. PCI internal line in Germany between Halle/Saale and Schweinfurt to increase capacity in the North-South Corridor East 3.14. Cluster Germany  Poland between EisenhÃ ±ttenstadt and Plewiska [currently known as the GerPol Power Bridge project] including the following PCIs: 3.14.1. Interconnection between EisenhÃ ±ttenstadt (DE) and Plewiska (PL) 3.14.2. Internal line between Krajnik and Baczyna (PL) 3.14.3. Internal line between MikuÃ owa and Ã wiebodzice (PL) 3.15. Cluster Germany  Poland between Vierraden and Krajnik including the following PCIs: 3.15.1. Interconnection between Vierraden (DE) and Krajnik (PL) 3.15.2. Coordinated installation and operation of phase shifting transformers on the interconnection lines between Krajnik (PL)  Vierraden (DE) and MikuÃ owa (PL)  Hagenwerder (DE) 3.16. Cluster Hungary  Slovakia between GÃ nyÃ  and GabÃ ikovo including the following PCIs: 3.16.1. Interconnection between GÃ nyÃ  (HU) and GabÃ ikovo (SK) 3.16.2. Internal line between VelkÃ ½ Ã ur and GabÃ ikovo (SK) 3.16.3. Extension of GyÃ r substation (HU) 3.17. PCI Hungary  Slovakia interconnection between SajÃ ³vÃ ¡nka (HU) and RimavskÃ ¡ Sobota (SK) 3.18. Cluster Hungary  Slovakia between KisvÃ ¡rda area and VelkÃ © KapuÃ ¡any including the following PCIs: 3.18.1. Interconnection between KisvÃ ¡rda area (HU) and VelkÃ © KapuÃ ¡any (SK) 3.18.2. Internal line between LemeÃ ¡any and VelkÃ © KapuÃ ¡any (SK) 3.19. Cluster Italy  Montenegro between Villanova and Lastva including the following PCIs: 3.19.1. Interconnection between Villanova (IT) and Lastva (ME) 3.19.2. Internal line between Fano and Teramo (IT) 3.19.3. Internal line between Foggia and Villanova (IT) 3.20. Cluster Italy  Slovenia between West Udine and Okroglo including the following PCIs: 3.20.1. Interconnection between West Udine (IT) and Okroglo (SI) 3.20.2. Internal line between West Udine and Redipuglia (IT) 3.21. PCI Italy  Slovenia interconnection between Salgareda (IT) and DivaÃ a  Bericevo region (SI) 3.22. Cluster Romania  Serbia between Resita and Pancevo including the following PCIs: 3.22.1. Interconnection between Resita (RO) and Pancevo (RS) 3.22.2. Internal line between Portile de Fier and Resita (RO) 3.22.3. Internal line between Resita and Timisoara/Sacalaz (RO) 3.22.4. Internal line between Arad and Timisoara/Sacalaz (RO) 3.23. PCI hydro-pumped storage in Bulgaria  Yadenitsa 3.24. PCI hydro-pumped storage in Greece  Amfilochia 3.25. PCI battery storage systems in Central South Italy 3.26. PCI hydro-pumped storage in Poland  MÃ oty 4. Priority corridor Baltic Energy Market Interconnection Plan ( BEMIP Electricity ) No Definition 4.1. PCI Denmark  Germany interconnection between IshÃ j/BjÃ ¦verskov (DK) and Bentwisch/GÃ ±strow (DE) via offshore windparks Kriegers Flak (DK) and Baltic 2 (DE) [currently known as Kriegers Flak Combined Grid Solution] 4.2. Cluster Estonia  Latvia between Kilingi-NÃ µmme and Riga [currently known as 3rd interconnection] including the following PCIs: 4.2.1. Interconnection between Kilingi-NÃ µmme (EE) and Riga CHP2 substation (LV) 4.2.2. Internal line between Harku and Sindi (EE) 4.3. PCI Estonia/Latvia/Lithuania synchronous interconnection with the Continental European networks 4.4. Cluster Latvia  Sweden capacity increase [currently known as the NordBalt project] including the following PCIs: 4.4.1. Internal line between Ventspils, Tume and Imanta (LV) 4.4.2. Internal line between Ekhyddan and Nybro/HemsjÃ ¶ (SE) 4.5. Cluster Lithuania  Poland between Alytus (LT) and Elk (PL) including the following PCIs: 4.5.1. LT part of interconnection between Alytus (LT) and LT/PL border 4.5.2. Internal line between StanisÃ awÃ ³w and Olsztyn MÃ tki (PL) 4.5.3. Internal line between Kozienice and Siedlce UjrzanÃ ³w (PL) 4.5.4. Internal line between PÃ ock and Olsztyn MÃ tki (PL) 4.6. PCI hydro-pumped storage in Estonia  Muuga 4.7. PCI capacity increase of hydro-pumped storage in Lithuania  Kruonis 5. Priority corridor North-South gas interconnections in Western Europe ( NSI West Gas ) Projects allowing bidirectional flows between Ireland and the United Kingdom: No Definition 5.1. Cluster to allow bidirectional flows from Northern Ireland to Great Britain and Ireland and also from Ireland to United Kingdom including the following PCIs: 5.1.1. Physical reverse flow at Moffat interconnection point (Ireland/United Kingdom) 5.1.2. Upgrade of the SNIP (Scotland to Northern Ireland) pipeline to accommodate physical reverse flow between Ballylumford and Twynholm 5.1.3. Development of the Islandmagee Underground Gas Storage (UGS) facility at Larne (Northern Ireland) 5.2. PCI Twinning of Southwest Scotland onshore system between Cluden and Brighouse Bay. (United Kingdom) 5.3. PCI Shannon LNG Terminal located between Tarbert and Ballylongford (Ireland) Projects allowing bidirectional flows between Portugal, Spain France and Germany: No Definition 5.4. PCI 3rd interconnection point between Portugal and Spain 5.5. PCI Eastern Axis Spain-France  interconnection point between Iberian Peninsula and France at Le Perthus [currently known as Midcat] 5.6. PCI Reinforcement of the French network from South to North  Reverse flow from France to Germany at Obergailbach/Medelsheim Interconnection point (France) 5.7. PCI Reinforcement of the French network from South to North on the Bourgogne pipeline between Etrez and Voisines (France) 5.8. PCI Reinforcement of the French network from South to North on the east Lyonnais pipeline between Saint-Avit and Etrez (France) Bidirectional flows between Italy, Switzerland, Germany and Belgium/France: No Definition 5.9. PCI Reverse flow interconnection between Switzerland and France 5.10. PCI Reverse flow interconnection on TENP pipeline in Germany 5.11. PCI Reverse flow interconnection between Italy and Switzerland at Passo Gries interconnection point 5.12. PCI Reverse flow interconnection on TENP pipeline to Eynatten interconnection point (Germany) Development of interconnections between the Netherlands, Belgium, France and Luxembourg: No Definition 5.13. PCI New interconnection between Pitgam (France) and Maldegem (Belgium) 5.14. PCI Reinforcement of the French network from South to North on the Arc de Dierrey pipeline between Cuvilly, Dierrey and Voisines (France) 5.15. Cluster implementing gas compressor optimisation in the Netherlands including the following PCIs: 5.15.1. Emden (from Norway to Netherlands) 5.15.2. Winterswijk/Zevenaar (from the Netherlands to Germany) 5.15.3. Bocholtz (from the Netherlands to Germany) 5.15.4. s Gravenvoeren (from the Netherlands to Belgium) 5.15.5. Hilvarenbeek (from the Netherlands to Belgium) 5.16. PCI Extension of the Zeebrugge LNG terminal. 5.17. Cluster between Luxembourg, France and Belgium including one or more of the following PCIs: 5.17.1. Interconnection between France and Luxembourg. 5.17.2. Reinforcement of the interconnection between Belgium and Luxembourg Other projects: No Definition 5.18. PCI Reinforcement of the German network to reinforce interconnection capacities with Austria [currently known as Monaco pipeline phase I] (Haiming/Burghausen-Finsing) 5.19. PCI Connection of Malta to the European Gas network (gas pipeline with Italy at Gela and Floating LNG Storage and Re-gasification Unit (FSRU)) 5.20. PCI Gas Pipeline connecting Algeria to Italy (Sardinia) and France (Corsica) [currently known as Galsi & CyrÃ ©nÃ © pipelines] 6. Priority corridor North-South gas interconnections in Central Eastern and South Eastern Europe ( NSI East Gas ) Projects allowing bidirectional flows between Poland, Czech Republic, Slovakia and Hungary linking the LNG terminals in Poland and Croatia: No Definition 6.1. Cluster Czech  Polish interconnection upgrade and related internal reinforcements in Western Poland, including the following PCIs: 6.1.1. Poland  Czech Republic Interconnection [currently known as Stork II] between LibhoÃ ¡Ã ¥  HaÃ ¥ (CZ/PL)  KÃdzierzyn (PL) 6.1.2. LwÃ ³wek-OdolanÃ ³w pipeline 6.1.3. Odolanow compressor station 6.1.4. CzeszÃ ³w-Wierzchowice pipeline 6.1.5. CzeszÃ ³w-KieÃ czÃ ³w pipeline 6.1.6. Zdzieszowice-WrocÃ aw pipeline 6.1.7. Zdzieszowice-KÃdzierzyn pipeline 6.1.8. TworÃ ³g-TworzeÃ  pipeline 6.1.9. TworÃ ³g-KÃdzierzyn pipeline 6.1.10. PogÃ ³rska Wola-TworzeÃ  pipeline 6.1.11. Strachocina  PogÃ ³rska Wola pipeline 6.2. Cluster Poland  Slovakia interconnection and related internal reinforcements in Eastern Poland, including the following PCIs: 6.2.1. Poland  Slovakia interconnection 6.2.2. Rembelszczyzna compressor station 6.2.3. Rembelszczyzna-Wola Karczewska pipeline 6.2.4. Wola Karczewska-WronÃ ³w pipeline 6.2.5. WronÃ ³w node 6.2.6. RozwadÃ ³w-KoÃ skowola-WronÃ ³w pipeline 6.2.7. JarosÃ aw-RozwadÃ ³w pipeline 6.2.8. Hermanowice-JarosÃ aw pipeline 6.2.9. Hermanowice-Strachocina pipeline 6.3. PCI Slovakia  Hungary Gas Interconnection between VelkÃ © Zlievce (SK)  Balassagyarmat border (SK/HU)  VecsÃ ©s (HU) 6.4. PCI Bidirectional Austrian  Czech interconnection (BACI) between Baumgarten (AT)  Reinthal (CZ/AT)  BreÃ lav (CZ) Projects allowing gas to flow from Croatian LNG terminal to neighbouring countries: No Definition 6.5. Cluster Krk LNG Regasification Vessel and evacuation pipelines towards Hungary, Slovenia and Italy, including the following PCIs: 6.5.1. LNG Regasification vessel in Krk (HR) 6.5.2. Gas pipeline Zlobin  Bosiljevo  Sisak  Kozarac  Slobodnica (HR) 6.5.3. LNG evacuation pipeline OmiÃ ¡alj  Zlobin (HR)  Rupa (HR)/JelÃ ¡ane (SI)  Kalce (SI) or 6.5.4. Gas pipeline OmiÃ ¡alj (HR)  Casal Borsetti (IT) 6.6. PCI Interconnection Croatia  Slovenia (Bosiljevo  Karlovac  LuÃ ko  Zabok  Rogatec (SI)) 6.7. PCI Interconnection Slovenia  Italy (Gorizia (IT)/Ã empeter (SI)  Vodice (SI)) Projects allowing gas flows from the Southern Gas Corridor and/or LNG terminals in Greece through Greece, Bulgaria, Romania, Serbia and further to Hungary as well as Ukraine, including reverse flow capability from south to north and integration of transit and transmission systems: No Definition 6.8. Cluster Interconnection between Greece and Bulgaria and necessary reinforcements in Bulgaria, including the following PCIs: 6.8.1. Interconnection Greece  Bulgaria [currently known as IGB] between Komotini (EL)  Stara Zagora (BG) 6.8.2. Necessary rehabilitation, modernization and expansion of the Bulgarian transmission system 6.9. Cluster LNG terminal in Greece, including one of the following PCIs: 6.9.1. Independent Natural Gas System LNG Greece 6.9.2. Aegean LNG import terminal 6.10. PCI Gas Interconnection Bulgaria  Serbia [currently known as IBS] 6.11. PCI Permanent reverse flow at Greek  Bulgarian border between Kula (BG)  Sidirokastro (EL) 6.12. PCI Increase the transmission capacity of the existing pipeline from Bulgaria to Greece 6.13. Cluster Romania  Hungary  Austria transmission corridor, including the following PCIs: 6.13.1. VÃ ¡rosfÃ ¶ld-Ercsi  GyÃ r pipeline + enlargement of VÃ ¡rosfÃ ¶ld Compressor station + modification of central odorization 6.13.2. Ercsi-SzÃ ¡zhalombatta pipeline 6.13.3. CsanÃ ¡dpalota or AlgyÃ  compressor station 6.14. PCI Romanian  Hungarian reverse flow at CsanÃ ¡dpalota or AlgyÃ  (HU) 6.15. Cluster Integration of the transit and transmission system and implementation of reverse flow in Romania, including the following PCIs: 6.15.1. Integration of the Romanian transit and transmission system 6.15.2. Reverse flow at Isaccea Projects allowing gas from the Southern gas corridor and/or LNG terminals reaching Italy to flow towards the north to Austria, Germany and Czech Republic (as well as towards the NSI West corridor): No Definition 6.16. PCI Tauerngasleitung (TGL) pipeline between Haiming (AT)/Ã berackern (DE)  Tarvisio (IT) 6.17. PCI Connection to Oberkappel (AT) from the southern branch of the Czech transmission system 6.18. PCI Adriatica pipeline (IT) 6.19. PCI Onshore LNG terminal in the Northern Adriatic (IT) (1) Projects allowing development of underground gas storage capacity in South-Eastern Europe: No Definition 6.20. Cluster increase storage capacity in South-East Europe, including one or more of the following PCIs: 6.20.1. Construction of new storage facility on the territory of Bulgaria 6.20.2. Chiren UGS expansion 6.20.3. South Kavala storage in Greece 6.20.4. Depomures storage in Romania Other projects: No Definition 6.21. PCI Ionian Adriatic Pipeline (Fieri (AB)  Split (HR)) 6.22. Cluster Azerbaijan Georgia Romania Interconnector project, including the following PCIs: 6.22.1. Gas pipeline Constanta (RO)  Arad  CsanÃ ¡dpalota (HU) [currently known as AGRI] 6.22.2. LNG terminal in Constanta (RO) 6.23. PCI Hungary  Slovenia interconnection (Nagykanizsa  TornyiszentmiklÃ ³s (HU)  Lendava (SI)  KidriÃ evo) 7. Priority corridor Southern Gas Corridor ( SGC ) No Definition 7.1. Cluster of integrated, dedicated and scalable transport infrastructure and associated equipment for the transportation of a minimum of 10 bcm/a of new sources of gas from the Caspian Region, crossing Georgia and Turkey and ultimately reaching final EU markets through two possible routes: one crossing South-East Europe and reaching Austria, the other one reaching Italy through the Adriatic Sea, and including one or more of the following PCIs: 7.1.1. Gas pipeline from the EU to Turkmenistan via Turkey, Georgia, Azerbaijan and the Caspian [currently known as the combination of the Trans Anatolia Natural Gas Pipeline  (TANAP), the Expansion of the South-Caucasus Pipeline  (SCP-(F)X) and the Trans-Caspian Gas Pipeline  (TCP)] 7.1.2. Gas compression station at Kipi (EL) 7.1.3. Gas pipeline from Greece to Italy via Albania and the Adriatic Sea [currently known as the Trans-Adriatic Pipeline  (TAP)] 7.1.4. Gas pipeline from Greece to Italy via the Adriatic Sea [currently known as the Interconnector Turkey-Greece-Italy  (ITGI)] 7.1.5. Gas pipeline from Bulgaria to Austria via Romania and Hungary 7.2. PCI consisting of integrated, dedicated and scalable transport infrastructures and associated equipment for the transportation of a minimum of 8 bcm/a of new sources of gas from the Caspian Region (Azerbaijan and Turkmenistan) to Romania, including the following projects: 7.2.1. Sub-marine gas pipeline in the Caspian Sea from Turkmenistan to Azerbaijan [currently known as the Trans-Caspian Gas Pipeline  (TCP)] 7.2.2. Upgrade of the pipeline between Azerbaijan and Turkey via Georgia [currently known as the Expansion of the South-Caucasus Pipeline  (SCP-(F)X)] 7.2.3. Sub-marine pipeline linking Georgia with Romania [currently known as White Stream ] 7.3. Cluster of gas infrastructures and associated equipment for the transportation of new sources of gas from the offshore fields in the East Mediterranean including one or more of the following PCIs: 7.3.1. Pipeline from offshore Cyprus to Greece mainland via Crete 7.3.2. LNG storage located in Cyprus [currently known as the Mediterranean Gas Storage ] 7.4. Cluster of interconnections with Turkey, including the following PCIs: 7.4.1. Gas compression station at Kipi (EL) with a minimum capacity of 3bcm/a 7.4.2. Interconnector between Turkey and Bulgaria with a minimum capacity of 3 bcm/a [currently known as ITB ] 8. Priority corridor Baltic Energy Market Interconnection Plan in gas ( BEMIP Gas ) No Definition 8.1. Cluster LNG supply in the Eastern Baltic Sea Region, including the following PCIs: 8.1.1. Interconnector between Estonia and Finland Balticconnector , and 8.1.2. One of the following LNG terminals: 8.1.2.1. Finngulf LNG 8.1.2.2. Paldiski LNG 8.1.2.3. Tallinn LNG 8.1.2.4. Latvian LNG 8.2. Cluster infrastructure upgrade in the Eastern Baltic Sea region, including the following PCIs: 8.2.1. Enhancement of Latvia-Lithuania interconnection 8.2.2. Enhancement of Estonia-Latvia interconnection 8.2.3. Capacity enhancement of Klaipeda-Kiemenai pipeline in Lithuania 8.2.4. Modernization and expansion of Incukalns Underground Gas Storage 8.3. PCI Poland Denmark interconnection Baltic Pipe  8.4. PCI Capacity expansion on DK-DE border 8.5. PCI Poland-Lithuania interconnection [currently known as GIPL ] 8.6. PCI Gothenburg LNG terminal in Sweden 8.7. PCI Capacity extension of Ã winoujÃ cie LNG terminal in Poland 8.8. PCI Upgrade of entry points LwÃ ³wek and WÃ ocÃ awek of Yamal-Europe pipeline in Poland 9. Priority corridor Oil Supply Connections in Central Eastern Europe (OSC) No Definition 9.1. PCI Adamowo-Brody pipeline: pipeline connecting the JSC Uktransnaftas Handling Site in Brody (Ukraine) and Adamowo Tank Farm (Poland) 9.2. PCI Bratislava-Schwechat-Pipeline: pipeline linking Schwechat (Austria) and Bratislava (Slovak Republic) 9.3. PCI JANAF-Adria pipelines: reconstruction, upgrading, maintenance and capacity increase of the existing JANAF and Adria pipelines linking the Croatian Omisalj seaport to the Southern Druzhba (Croatia, Hungary, Slovak Republic) 9.4. PCI Litvinov (Czech Republic)-Spergau (Germany) pipeline: the extension project of the Druzhba crude oil pipeline to the refinery TRM Spergau 9.5. Cluster Pomeranian pipeline (Poland), including the following PCIs: 9.5.1. Construction of Oil Terminal in GdaÃ sk 9.5.2. Expansion of the Pomeranian Pipeline: loopings and second line on the Pomeranian pipeline linking Plebanka Tank Farm (near PÃ ock) and GdaÃ sk Handling Terminal 9.6. PCI TAL Plus: capacity expansion of the TAL Pipeline between Trieste (Italy) and Ingolstadt (Germany) 10. Priority thematic area Smart Grids Deployment No Definition 10.1. North Atlantic Green Zone Project (Ireland, UK/Northern Ireland): Lower wind curtailment by implementing communication infrastructure, enhance grid control and establishing (cross-border) protocols for Demand Side Management 10.2. Green-Me (France, Italy): Enhance RES integration by implementing automation, control and monitoring systems in HV and HV/MV substations, advanced communicating with the renewable generators and storage in primary substations (1) The precise location of the LNG terminal in the Northern Adriatic will be decided by Italy in agreement with Slovenia.